Citation Nr: 0406267	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  95-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for residuals of a through-and-through gunshot wound of the 
left (non-dominant) forearm, with a compound, comminuted 
fracture of the upper third of the radius, involving Muscle 
Groups VII and VIII.  

2.  Entitlement to an initial rating greater than 20 percent 
for ischemic changes of the flexor pollicis longus muscle of 
the left (non-dominant) hand.  

3.  Entitlement to special monthly compensation based on loss 
of use of the left hand.  

4.  Entitlement to special monthly compensation based on loss 
of use of the right hand as a paired extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of various Regional Offices 
(ROs) of the Department of Veterans Affairs (VA).  

A rating decision in November 1945 initially established 
service connection for limitation of motion of the left 
elbow, secondary to a gunshot wound of the left forearm, and 
assigned a 10 percent rating, effective from the day 
following the veteran's separation from service in October 
1945.  In March 1947, another rating decision increased the 
rating for the disability to 20 percent disabling, effective 
from April 1946.  A March 1950 rating decision denied an 
increased rating.  

In May 1993, the veteran filed a claim for an increased 
rating for the disability.  A March 1994 rating decision 
assigned a separate 20 percent rating for ischemic changes in 
the left hand, secondary to the gunshot wound, but denied an 
increased rating for the forearm disability, effective from 
April 1993.  That decision also found that there was no basis 
to consider a claim regarding loss of use of the hands.  

In March 1997, the veteran claimed that the 1947 rating 
decision was clearly and unmistakably erroneous in failing to 
assign a 40 percent evaluation for the disability.  A 
December 1998 rating decision considered the veteran's claim 
of clear and unmistakable error (CUE) and, finding CUE, 
increased the initial rating for the left arm disability to 
20 percent, effective from October 1945.  Subsequently, a 
January 2002 rating decision increased the rating for the 
forearm disability to 30 percent disabling, also effective 
from October 1945.  

The Board finds that, because the RO found CUE in the initial 
rating decision, the CUE issue has been decided in the 
veteran's favor, vitiating the finality of the 1945 rating 
decision.  Consequently, however, because the veteran has 
disagreed with the initial rating that the RO subsequently 
assigned, the issue of the proper rating for the veteran's 
left forearm disability has remained open since 1945.  
Therefore, the Board has construed the issues to be as stated 
above.  

The veteran has testified at two personal hearings at the RO 
during the course of his appeal and at a personal hearing at 
the Board in July 2003 before the undersigned Veterans Law 
Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Review of the veteran's claims file does 
not show that the veteran has been properly notified of the 
provisions of the VCAA as they apply to any of his claims.  

Also, the Board notes that, during the several-year pendency 
of this appeal, the veteran has been afforded examinations by 
several physicians, both VA and private.  Significantly, not 
all of the examiners have had an opportunity to review the 
veteran's medical record in conjunction with their 
examinations, and the clinical findings and conclusions 
presented by some of the examiners have been contradictory or 
seemingly not in accord with other clinical evidence.  The 
Board is particularly concerned by the report of the most 
recent VA examiner, who specifically based his medical 
conclusions on prior clinical findings noted "according to 
the veteran," (specifically, the involved muscle groups) 
findings that are not documented anywhere in the record.  

In view of the conflicting medical opinions that are of 
record in this case and in order to obtain a comprehensive 
examination of the veteran's service-connected disability, 
with opinions on several questions that are necessary to 
evaluate the veteran's disability properly, the Board 
believes that a Remand is necessary to obtain those opinions 
and to notify the veteran fully of the provisions of the VCAA 
as they pertain to his claims on appeal.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for his service-connected 
disabilities since May 2002, and the 
approximately dates of any such 
treatment.  With any needed signed 
releases from the veteran, the RO should 
request copies of the records of all 
treatment identified by him.  All records 
so received should be associated with the 
claims file.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  The claimant should be 
notified as to the specific types of 
evidence that are needed to establish his 
claims for increased ratings for his left 
arm disabilities and for special monthly 
compensation based on loss of use of his 
hands.  In particular, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

3.  When the notice and duty to assist 
provisions of the VCAA have been fully 
complied with and all identified medical 
records have been obtained, the RO should 
schedule the veteran for examinations by 
orthopedic and vascular examiners.  The 
claims file must be made available to and 
be reviewed by the examiners in 
conjunction with their examinations.  All 
indicated tests should be completed.  The 
examiners should describe in detail all 
pertinent current symptoms, clinical 
findings, and diagnoses concerning the 
veteran's service-connected left arm 
disabilities.  To the extent possible, 
the examiners should identify which 
symptoms and clinical findings are due to 
residuals of the service-connected 
gunshot wound and which are due to 
non-service-connected conditions.  
Further, the examiners should be 
requested to provide opinions regarding 
each of the following questions:

a.  What muscle groups were involved 
in the gunshot wound sustained by 
the veteran in service in 1945?  

b.  Does the veteran currently have 
any ischemic changes or other 
vascular disorder of the extensor 
pollicis longus muscle of the left 
hand or of other muscles of the left 
hand or forearm and, if so, what are 
they?  If ischemic changes or other 
vascular disorder is found, what is 
the degree of probability that it is 
due to the service-connected gunshot 
wound of the left forearm?  To the 
extent possible, the examiners 
should distinguish their opinions 
from any contrary medical opinions 
contained in the record.  

c.  Does the veteran have any 
current osteoarthritic changes in 
his left hand that are attributable 
to the in-service left forearm 
gunshot wound, and, if so, what are 
they?  

d.  Does the veteran have any 
current neurological residuals of 
the in-service left forearm gunshot 
wound, and, if so, what are they?  

e. Does the veteran have any current 
atrophy of any left upper extremity 
muscles or muscle groups?  If so, 
what is the degree of probability 
that the atrophy is attributable to 
the service-connected left forearm 
gunshot wound?  

f.  Has the veteran lost all 
effective function of either hand 
because of residuals of the service-
connected left forearm gunshot 
wound, i.e., can the acts of 
grasping, manipulation, etc., be 
accomplished equally well by an 
amputation stump with prosthesis?  
To the extent possible, the 
examiners should exclude 
manifestations due to non-service-
connected conditions in rendering 
their opinions.  

All opinions should be supported by 
reference to pertinent evidence in the 
record.  

4.  Upon completion of all of the above 
actions, the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




